PER CURIAM.
Having unsuccessfully pursued one of his complaints through the inmate griev-anee process, Anthony Whitehurst now appeals the denial of his administrative appeal to the Secretary of the Department of Corrections. Appellees move to dismiss the appeal, arguing that the denial of an inmate grievance is not appealable pursuant to section 120.68, Florida Statutes. Despite an order to show cause issued by this court, Whitehurst has failed to respond to the motion to dismiss. Finding the motion to be well-taken, we dismiss this appeal for lack of jurisdiction. See Jones v. Florida Department of Corrections, 615 So.2d 798 (Fla. 1st DCA 1993).
Ordinarily, we would dispose of a case such as this through an unpublished order or opinion. We write in this case solely to observe that this is but the latest of many instances in which Mr. Whitehurst has attempted to appeal the denial of one of his grievances to this court. By publishing this opinion, our intention is to reiterate that an administrative action such as this is not directly appealable, and to caution Mr. Whitehurst that in the event he continues to institute appeals such as this, this court will consider imposing such sanctions as are warranted to ensure that his frivolous filings do not disrupt the orderly administration of justice.
MINER and PADOVANO, JJ., concur; BENTON, J., concurs in result only.